(Gage 2s09ffr opera ota /Rpeupept 145) Filed 07/15/21 Page 1 of 2

Féoeihe Cskecctiovhe Lusreryrcon JUL 15 999)
es zy Clerk, U.S.
Missoula Divisian
PO, 8X 3007

SA /EDGO, CA 70733

 

OUTED STATE DtsTRteT Cover
pesrectry, Of MoIT AIA
BYITE _OLyzscor)

OWVTED STATES OF Ate hy, (use: OCR 08-24-60 -BAM
Ploiat fb,
WoTLteke RE: TERMLML LstAlo
V. AD Réadves? FoR ConFienstrcon
Ctheces. B. PHEKE, (VerrF le0)
Dekrdant

 

 

On Fuly /0, 20a! at apprninately (00 pe Povcatital
“Lsbard shite (4 Lal ie) ‘a tarmed us ot a few)
| avn 1® acdc fone al Uecwntal Leleud — it oy bee
unit G tun?) And We are onte uphia on focldewr, L
ao aterm She tout as Pee tact scone rela? th the.

l aurt ‘sg feeds LONS, heat WA of ae Moti? for lanyppssiae fe
Y
Case 2:08-cr-00024-BMM Document 145 Filed 07/15/21 Page 2 of 2

| Chee
Also, ase an Phese clevelznels LZ ch rot have any
seers the hes Mery to arabe ts, to temativey te
crcke ace paper (1h wshible Pe Ye st bveeks or merc)
Mead Ae ties do Ae plene to abtaln hfe chechiy
the clack 2 shal aby ad all medal cick rall

| ehoby iste —are abe Seppanded - ag win. therebre, Lo

regut bly hia tuntrnaton tram the court clerk He fo

Yh Is alte. (etseved [> elo! and Gees ry pees 3

longpsicart fubabe. aniten bar boas cihesPle ez TOS
/

thei Ju 10, 202/ Mauls SB ake

| / CHALE. B. facké, peo Se.

1 VERZE ICA TON : sat

| x th declare. ender perl ot Pujuy and He Aves ot the shh of Alba
| Phat” tfe fegty shlorut are Srvt tnd. cout, Fa

Chnkees b. fale, Str) Fate L)

 
